Yeager, J.
In order to clarify and correct the opinion adopted in this case the following is substituted for the first full paragraph as it appears at 159 Neb. 717, 68 N. W. 2d 616:
“An effect of this legislation is to permit one producer and one retailer to do on behalf of a class of retailers that which legally the class is forbidden to do as a class.”
The following, for the same purpose, is substituted for the third full paragraph as it appears at 159 Neb. 717, 68 N. W. 2d 616:
“It permits the impairment and destruction of the *320right of any retailer, who has purchased any commodities for resale either before or after having received notice that an agreement fixing the minimum price for the resale thereof has been entered into by some other retailer, from freely selling such commodities to his customers.”
In all other respects the opinion shall remain as originally adopted.
Opinion modified. Motion FOR REHEARING OVERRULED.